Opinión disidente del


Juez Asociado Sr. Sulzbacher.

Refiriéndome á los hechos de esta causa, según se consignan *194en la sentencia de la mayoría del Tribunal, aludiré solamen-te á la parte de los mismos, que estimo necesarias para los fines de este voto particular. Carmen Grau y Estéfana Grau eran con dueñas de una casa en la Ciudad de San Juan, nú-mero 15, de la calle de la Cruz. Mediante documento fe-chado, en 14 de Noviembre de 1876, Estéfana autorizó á Francisco de Paula Acuña para vender y traspasar dichos bienes raíces á Bernabé Chavarry, por la suma de veinte y seis mil pesos; Carmen Grau, en su testamento de fecha 14 de Noviembre de 1876, dispuso que en el caso de que ella falleciese antes de verificarse dicha venta, se llevase ésta á efecto por sus albaceas ó cualquiera de ellos, “repartiéndose ■sus herederos y legatarios el importe de la venta
Consta que José Pablo Morales, uno de los albaceas, des-pués del fallecimiento de Carmen Grau, efectuó la venta á Chavarry, recibiendo de él la suma de diez y nueve mil pesos, como pago parcial, y según documento otorgado por dicho Chavarry á favor de Pablo Morales, fechado en 22 de Enero de 1877, quedó estipulado que el primero debía rete-ner la suma de siete mil pesos, ó sea el saldo que le quedó en deber al segundo, hasta que un entredicho que pesaba .sobre dichos bienes raíces estuviera pagado y cancelado; y que entonces, dicho Chavarry “satisfaría á los herederos y sio-■cesores de Carmen Grau”, la expresada suma de side mil pesos.
También consta — y esto no se ha negado — que dicho Morales, ó sea el albacea, del dinero que recibió de Chavarry, aplicó debidamente las respectivas sumas pertenecientes á la sucesión de Carmen Grau, al pago de entredichos, hipotecas y censos que, contraidos con anterioridad, pesaban sobre •dicha casa.
Consta también que cuando la Audiencia Territorial expi-dió un decreto, dictó sentencia declarando que había cadu-cado el entredicho y ordenando la cancelación del mismo en los Registros públicos, Chavarry pagó á Morales ó sea al al-bacea, la citada suma de siete mil pesos, expidiéndose por este último á favor del primero, un recibo ó carta de pago *196por el total de dicha suma, y' un mes más tarde, dicho Morales, el albacea, efectuó la cancelación del citado entredicho en el Registro.
El día 6 de Octubre de 1900, los herederos de dicha Carmen Grau entablaron esta demanda ante el Tribunal de Distrito de San Juan contra los herederos de Chavarry, los cuales, en la actualidad, poseen la finca número 15, calle de la Cruz, para recobrar de ellos la citada suma de siete mil pesos y los intereses. El Tribunal de Distrito de San Juan declaró que dicha suma era debida y debía pagarse, dictando sen-tencia en tal sentido. La mayoría de este Tribunal confir-mó dicha decisión y sentencia. Yo no puedo estar de acuer-do con esta decisión. Verdad es que el testamento de Carmen Grau dispone “ que él importe de la venta délos bienes debía repartirse entre los herederos y legatarios de la testadora”; pero á mi me parece que por esta cláusula ella meramente deter-minó é indicó quiénes habían de percibir el dinero, prohi-biendo, mediante dicha cláusula, cualquier otra aplicación de dichos fondos.
Ella autorizó á Morales para hacer y otorgar la escritura de venta de dichos bienes. Y es deducción natural que la persona que otorgó la escritura debía también tener autori-zación para recibir el producto del traspaso. Dicha persona no podía otorgar la escritura sin recibir el importe de la mis-ma. Esta inteligencia era, al parecer, la de los herederos de Carmen Grau, porque ellos no pusieron ninguna objeción cuando Morales recibió la parte perteneciente á Carmen Grau, pagando los primeros créditos.
Y hago esta afirmación con perfecto conocimiento del he-cho de que, según las leyes vigentes en Puerto Rico, y que se remontan hasta las “Partidas”, los poderes de un albacea estaban estrictamente definidos, y que no podía excederse de los límites de su autorización. Y el hecho de que los he-rederos ratificaron los actos del Albacea, permitiéndole pagar los primeros créditos que pesaban sobre los bienes, es para mí prueba concluyente de que interpretaron dicho convenio *198en el sentido de que Morales, el Albacea, tenía el derecho de recibir el dinero.
La cláusula en el documento otorgado por Chavarry á favor de Morales, en que declara “ que él pagará á los herederos y sucesores de Carmen Grau, la suma de siete mil pesos ” es so-lamente una repetición de la cláusula contenida en el testa-mento, á saber “ que el dinero había, de pagarse á los respectivos herederos y legatarios designados en la misma, y que no debía aplicarse á fines distintos”, ó pagarse á otras personas, acep-tándose, al parecer, también, la opinión de que' si Morales tenía el poder de otorgar la cancelación del entredicho, tam-bién tenía el derecho de recibir el dinero.
Los demandados invocan la ley de prescripción de veinte años. Surge la cuestión de si el término para establecer la demanda ha de contarse desde la época en que la Audiencia Territorial decretó la cancelación del entredicho, ó desde aquélla en que éste se inscribió en el Registro. • De prevale-cer lo primero, la demanda está destruida por la prescrip-ción, y en el segundo caso, se entabló la demanda unos dos meses antes de expirar los veinte años. Se podrá, por lo tan-to, fácilmente observar que este litigio y sus condiciones están envueltos y rodeados de dudas.
En casos de tal índole, en "que los demandantes dejan pasar años tras años sin alegar derecho alguno; cuando generaciones que tenían el primer derecho, si es que exis-tió derecho alguno, han fallecido; cuando otros á quie-nes se hubiese podido hacer responsables han dejado esta vida, cuando el albacea ha muerto, ahora después de ha-ber transcurrido un período de más de veinte años, desde los hechos primordiales, resucita una reclamación, una fuerte duda debe naturalmente surgir en el ánimo del Tribunal, en cuanto al fundamento de la reclamación, produciendo lá presunción-de pago. Y esa duda debiera de-cidirse á favor de los herederos, supuestos deudores, á menos que los demandantes puedan disipar aquella incertidumbre, y establecer sus derechos claramente y fuera de toda discu-*200sión. Ellos se apoyan enteramente en deducciones y en la más estricta interpretación de la ley. El artículo 658 de la Ley de Enjuiciamiento Civil, dice lo que sigue:
“Los Jueces y Tribunales deben apreciar la fuerza de las declaraciones de los testigos, según las reglas de la sana crítica, tomando en consideración las razones en que se fundan y las circunstancias que se relacionan con las mismas
Los testigos son ahora los documentos de prueba que es-tán á la vista y el Tribunal, después de un período de tiem-po tan largo, debiera aplicar, para apreciarlos, las reglas de sana crítica. Por estos principios debiera haberse declara-do, que Morales, por la autorización del testamento de Carmen Grau, tuvo verdadera, ó si no, implícita autorización para recibir el dinero, con la condición de entregarlo á los herederos y legatarios, según lo dispuesto en dicho testamento.
También debiera haberse tomado en consideración que la condición contenida en el documento otorgado por Chavarry á favor de Morales, de pagar los siete mil pesos á los “here-deros y sucesores de Carmen Grau ” era solamente una repe-tición de las disposiciones del testamento, y que, por lo tan-to, tenía el derecho, y era de su deber, recibir el dinero.
Tomando en consideración el período de tiempo transcu-rrido; el fallecimiento de todas las partes que intervinieron en las operaciones; que no se hizo la reclamación, ni se alegó derecho alguno durante la vida de ninguno de ellos, y que jamás se ha entablado demanda alguna contra el Albacea, ni sus herederos, procede no solamente declarar que los ac-tos del Albacea Morales estaban autorizados por los diferen-tes documentos, sinó también la fuerte presunción de que pagó dicha suma á los herederos de Carmen Grau, según lo dispuesto en el testamento. Por estas razones, soy de opi-nión de que ha debido anularse la sentencia del Tribunal de Distrito, y ordenarse y declararse sin lugar la demanda.